Case 1:20-cv-02769-VSB Document 9-1 Filed 04/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN STANICE,
Plaintiff,
‘ Case No. 20--CV--02769 (VSB)
-against-
VICTOR LORIA
Defendant.
-----X

 

STIPULATION FOR EXTENSION OF TIME TO ANSWER
COMPLAINT OR OTHERWISE RESPOND

Plaintiff by and through his undersigned attorney and Defendant, Victor Loria, pro se,
hereby stipulate and agree to extend the time for Defendant to answer, move or otherwise
respond to Plaintiff's complaint as provided for herein:
1. On April 3, 2020, Plaintiff filed a Complaint against Defendant.
2. The Summons was issued by the Clerk’s Office on April 7, 2020.
3. Defendant does not challenge personal jurisdiction and waives any objection to
service of process of the Complaint in this adversary proceeding, by accepting service
on April 8, 2020.
4. Defendant does not waive any other defenses, objections or challenges which it may

bring in this action other than as expressly stated in the previous paragraph.

WHEREFORE, the parties agree that the time by which Defendant Victor Loria is
required to answer, move or otherwise respond to the Complaint is hereby extended through and

including May 15, 2020.
Case 1:20-cv-02769-VSB Document 9-1 Filed 04/24/20 Page 2 of 2

Dated: New York, New York
April 16, 2020

The Law Offices of Neal Brickman, P.C.

Attorneys for Plaintiff

/s/ Jason A. Stewart
Jason A. Stewart, Esq.
420 Lexington Avenue, Suite 2440
New York, New York 10170
T: (212) 986-6840

E: jason@brickmanlaw.com

SO ORDERED:

 

HON VERNON S. BRODERICK
United States District Court Judge

  

Defendant, Pro Se

 

3625 NW 82 Avenue, Suite 402
Miami, Florida 33166
T: (786)-409-591 1

E: info@loriamedical.com

sa Ws
